Buchanax, J.
The slave William was sold on the 19 th March, 1855, at a probate sale of the estates of Mary Bell and Matthew Rogers, and was adjudicated to defendant for the price of eight hundred dollars, .payable in his notes at 1, 2, 8 and 4 years. The auctioneer proclaimed on the stand, in answer to a question put to him by defendant himself, as one of the witnesses thinks, that • the sale was made without any guarantee, except of title. It is argued for defendant, that this announcement was not binding upon the bidders at the sale. In support of this position the case of Nott v. Oakey, 19th La. Rep., 18, is quoted. But in that case there was an alteration of the terms of sale, by the announcement from the auctioneer’s stand of a condition different from and contrary to those which were contained in the advertisement of sale. Whereas, in the present case there was no such alteration.
It is admitted, that in the advertisement of this sale nothing was said about guarantee.
Upon the merits, it is not proved to our satisfaction that the redhibitory malady complained of existed before the sale. A witness who had charge of the slave as overseer of the plantation, for many years before and up to the time of the sale, swears that he always considered him a good, sound able-bodied negro5.
We have the further circumstance in favor of plaintiff’s claim, that the defendant was fully aware of the extent, if any, to which the value of the slave was impaired by the alleged malady, shortly after the sale, and a considerable time (say three weeks) before he gave his notes in compliance with the terms of adjudication. We infer from this a waiver of any objection to the purchase on the ground of unsoundness.
It is, therefore, adjudged and decreed, that the judgment of the District Court he affirmed, with costs.